                                                           Case 2:19-cv-00115-RFB-GWF Document 34 Filed 05/08/19 Page 1 of 4



                                                       1    Blakeley E. Griffith, Esq.
                                                            Nevada Bar No. 12386
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            bgriffith@swlaw.com
                                                       5    Attorneys for Defendant Energy Group
                                                            Consultants, Inc.
                                                       6

                                                       7

                                                       8
                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                       9
                                                                                                 DISTRICT OF NEVADA
                                                      10
                                                            ANDREW PERRONG, individually and on
                                                      11    behalf of all others similarly situated,              Case No.: 2:19-cv-00115-RFB-GWF
                                                      12                            Plaintiff,                    STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                  RESOLVE PLAINTIFF’S MOTION TO
Snell & Wilmer




                                                      13    vs.
                    Las Vegas, Nev ada 89169




                                                                                                                  COMPEL ENERGY GROUP
                         LAW OFFICES




                                                                                                                  CONSULTANTS, INC. TO GATHER
                          702.784 .5200




                                                      14    SPERIAN ENERGY CORP, a Nevada
                               L.L.P.




                                                            corporation, and ENERGY GROUP                         RECORDS FROM THEIR VENDOR
                                                      15    CONSULTANTS, INC., a Kansas                           TO AVOID THE DESTRUCTION OF
                                                            corporation,                                          RECORDS THAT IDENTIFY
                                                      16                                                          PUTATIVE CLASS MEMBERS [ECF
                                                                                    Defendants.                   NO. 20]
                                                      17

                                                      18

                                                      19
                                                                     Defendant Energy Group Consultants, Inc. (“Defendant”) and Plaintiff Andrew Perrong
                                                      20
                                                           (“Plaintiff” and together with Plaintiff, the “Parties”), by and through their respective counsel, enter
                                                      21
                                                           into this Stipulation based on the following:
                                                      22
                                                                     1.     On April 19, 2019, Plaintiff filed its Motion to Compel Energy Group Consultants,
                                                      23
                                                           Inc. to Gather Records From Their Vendor to Avoid the Destruction of Records That Identify
                                                      24
                                                           Putative Class Members (ECF No. 20) (“Motion”). The Motion sought to preserve records in the
                                                      25
                                                           possession of third-party vendor, G-Energy Enterprises.
                                                      26
                                                                     2.     On May 3, 2019, Defendant filed its Response to the Motion to Compel (ECF No.
                                                      27
                                                           33).
                                                      28
                                                                     NOW, THEREFORE, the Parties agree and stipulate that:

                                                                                                            -1-
                                                           4822-5816-1558
                                                           Case 2:19-cv-00115-RFB-GWF Document 34 Filed 05/08/19 Page 2 of 4



                                                       1             A.     Defendant shall file its responsive pleading to the Amended Complaint on or before

                                                       2   May 28, 2019;

                                                       3             B.     Defendant will file a third-party claim against G-Energy Enterprises;

                                                       4             C.     The Parties waive any right to seek attorneys’ fees and costs associated with the

                                                       5   Motion or responding to the Motion; and

                                                       6             D.     This Stipulation shall resolve the Motion, and the related hearing on May 22, 2019

                                                       7   shall be vacated.

                                                       8    Dated: May 7, 2019                                 Dated: May 7, 2019
                                                       9
                                                            SNELL & WILMER L.L.P.
                                                      10

                                                      11    By:    /s/ Blakeley E. Griffith                    By:__/s/Anthony I. Paronich_____________
                                                            Blakeley E. Griffith (NV Bar No. 12386)            Craig B. Friedberg (NV Bar No. 4606)
                                                      12    3883 Howard Hughes Parkway, Suite 1100             4760 South Pecos Road, Suite 103
             3883 Howard Hughes Parkway, Suite 1100




                                                            Las Vegas, Nevada 89169                            Las Vegas, Nevada 89121
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                            Telephone: 702.784.5200                            Telephone: (702) 435-7968
                                                                                                               Facsimile: (702) 825-8071
                         LAW OFFICES




                                                            Facsimile: 702.784.5252
                          702.784 .5200




                                                      14
                               L.L.P.




                                                            Attorneys for Defendant Energy Group               Attorneys for Plaintiff Andrew Perrong
                                                      15    Consultants, Inc.
                                                                                                               Anthony I. Paronich, Esq.
                                                      16                                                       PARONICH LAW, P.C.
                                                                                                               350 Lincoln Street, Suite 2400
                                                      17                                                       Hingham, MA 02043
                                                                                                               Email: anthony@paronichlaw.com
                                                      18
                                                                                                               Attorneys for Plaintiff
                                                      19

                                                      20

                                                      21                                                 ORDER

                                                      22             IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel Energy Group Consultants,

                                                      23   Inc. to Gather Records From Their Vendor to Avoid the Destruction of Records That Identify

                                                      24   Putative Class Members is hereby resolved.

                                                      25             IT IS FURTHER ORDERED that Defendant shall file its responsive pleading to the

                                                      26   Amended Complaint on or before May 28, 2019, and the Parties waive any right to seek attorneys’

                                                      27   fees and costs associated with the Motion or responding to the Motion.

                                                      28

                                                                                                            -2-
                                                           4822-5816-1558
                                                           Case 2:19-cv-00115-RFB-GWF Document 34 Filed 05/08/19 Page 3 of 4



                                                       1             IT IS FURTHER ORDERED that the hearing scheduled on May 22, 2019 on the Motion is

                                                       2   vacated.

                                                       3

                                                       4             DATED this _____
                                                                                 9th day of May 2019.

                                                       5                                              _______________________________________
                                                                                                      UNITED STATES
                                                                                                      UNITED  STATESDISTRICT   COURT
                                                                                                                      MAGISTRATE       JUDGE
                                                                                                                                    JUDGE
                                                       6

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -3-
                                                           4822-5816-1558
